--------------------------------------------------------------------------------


Real Estate Sales Contract


This contract to buy and sell real property (the Contract”) is between Seller
and Buyer as identified below and is effective on the date ("Effective Date”) of
the last of the signatures by Seller and Buyer as parties to this Contract. If
the Earnest Money is paid by check and payment on presentation is refused, this
Contract shall be null and void.


Seller:
THOMAS FELSENTHAL and CONRAD SCHUBERTH/and/or their Assigns




 
Address:
Thomas Felsenthal

8949 Random Road
Fort Worth, TX 76179-2741



 
Phone:
(817)384-1687




 
E-Mail:
Tfelsenthal@charter.net




 
Address:
Conrad E. Schuberth

2502 N. Clark Street
Chicago, IL 60614



 
Phone:
773-248-3343




 
E-Mail:
Ceshube@comcast.net



Buyer:
W.K.C. Inc. or its permitted assigns




 
Address:
c/o Brian Paul, President

2803 Alta Mere
Fort Worth, Texas 76116



 
Phone:
(817) 732-0000




 
Fax:
(817) 732-2239




 
E-Mail:
bpfirewater@vahoo.com



Property:
Lot 6-A-R, Block 5, Alta Mere Addition, being a revision of Lot 6-A, Block 5,
Alta Mere Addition to the City of Fort Worth, Tarrant County, Texas, according
to the revised Plat recorded in Volume 388-117, Page 51, Plat Records, Tarrant
County, Texas (excluding any and all mineral rights).



Title Company:
Stewart Title

C/O Gerry Orth
2501 Parkview Ste. 123
Fort Worth, TX 76102

 
-1-

--------------------------------------------------------------------------------

 

Purchase Price



 
Cash portion:
$100,000.00




 
Seller financed portion:
$2,400,000.00




 
Total purchase price:
$2,500,000.00



At closing, Buyer will execute a Note payable to Sellers for the purchase price
less cash payment set forth above. Such Note shall be secured by a Deed of Trust
in favor of Sellers, as well as a security agreement from Buyer to Seller
whereby Buyer shall grant to Seller a lien on the business assets of Buyer
located on the Property. Such Note, Deed of Trust and Security Agreement shall
be in the form attached hereto as Appendix "A"and "B" respectively and shall
contain the following terms and conditions:



 
a.
Principal balance of Note:  $2,400,000.00




 
b.
Interest rate and payment schedule: The Note shall be amortized over nine (9)
years with a balloon payment of all remaining principal and interest due six
(6) years after the date the Note is executed; The Note shall accrue interest
during the first two (2) years at the rate of 7.25 percent and monthly payments
for the first two (2) years of the Note shall be $30,219.86; The Note shall
accrue interest during the third and fourth year at the rate of 8.25 percent and
monthly payments for years three and four of the Note shall be $31,308.01; The
Note shall accrue interest during years five and six at the rate of 9.25 percent
and monthly payments for years five and six of the Note shall be $32,050.37;




 
c.
There will be no penalty for the pre-payment of any principal owed on the Note,
however, pre-payment of principal shall only be permitted in amounts of
$50,000.00 or more;




 
d.
The Deed of Trust with Vendor's Lien shall include a provision requiring Buyer
to maintain general liability insurance in the amount of at least $3,000,000.00,
and casualty insurance in the amount of at least $2,000,000.00, and both
policies shall name Sellers and/or their Assigns as additional insureds, and as
the Loss Payee on the casualty insurance. Buyer shall not demolish or remove any
improvements from the Property without Seller's prior written consent.




 
e.
Seller reserves from the conveyance of the Property all oil, gas, and other
minerals in and under and that may be produced from the Property and presently
owned by Seller. In connection with such reservation, Seller agrees to waive and
relinquish any use of the surface of the Property for the exploration and/or
removal of oil, gas or other minerals, and the right to place or maintain any
structures, improvements, equipment or pipelines in, on, under or across the
Property. Such surface waiver will be included in the General Warranty Deed to
be delivered at Closing.


 
-2-

--------------------------------------------------------------------------------

 

Earnest Money:
$100,000.00



County for Performance:
Tarrant County, Texas



A.
Deadlines and Other Dates



All deadlines in this Contract expire at 5:00 P.M. local time where the Property
is located. If a deadline falls on a Saturday, Sunday, or national holiday, the
deadline will be extended to the next day that is not a Saturday, Sunday, or
national holiday. A national holiday is a holiday designated by the federal
government. Time is of the essence.


1.    EarnestMoney Deadline:  $100,000.00 shall be paid to the Title Company no
later than 2 business days following the final execution of this Contract. All
earnest money shall be held by the Title Company in an interest bearing account
(with such interest being paid to the party entitled to receive the Earnest
Money Deposit pursuant to this Contract), and is non-refundable if Buyer fails
to close for any reason except in the event of Seller's default hereunder or the
termination of this Contract by Buyer pursuant to a right to do so granted
elsewhere in this Contract.


2.    Closing Date:  The Closing (herein so called) of the purchase and sale of
the Property shall be held at the offices of the Title Company on or before
April 23, 2007, or within 7 days after objections to title have been cured,
whichever date is later (it being the intent of Buyer that it may accelerate the
Closing Date upon compliance with all conditions to closing required of Buyer
hereunder).


B.
Closing Documents




 
1.
At closing, Seller will deliver the following items:



General Warranty Deed with Vendor's Lien;


The Owner's Policy of Title Insurance; and


A written agreement terminating the existing lease agreement between the
parties.



 
2.
At closing, Buyer will deliver the following items:



Note, Deed of Trust, and Security Agreement.


C.
Purchase and Sale of Property



Seller agrees to sell and convey the Property to Buyer, and Buyer agrees to buy
and pay Seller for the Property. The promises by Buyer and Seller stated in this
Contract are the consideration for the formation of this Contract.

 
-3-

--------------------------------------------------------------------------------

 

D.
Title and Survey



1.    Review of Title.  The following statutory notice is provided to Buyer on
behalf of the real estate licensees, if any, involved in this transaction: Buyer
is advised that it should either have the abstract covering the Property
examined by an attorney of Buyer's own selection or be furnished with or obtain
a policy of title insurance.


2.    Title Commitment; Title Policy.  "Title Commitment" means a Commitment for
Issuance of an Owner Policy of Title Insurance by Title Company, as agent for
Underwriter, stating the condition of title to the Property. The "effective
date" stated in the Title Commitment must be after the Effective Date of this
Contract. "Title Policy" means an Owner Policy of Title Insurance issued by
Title Company, as agent for Underwriter, in conformity with the last Title
Commitment delivered to and approved by Buyer in the full amount of the Purchase
Price. Buyer shall obtain an Owner's Title Policy and a Mortgagee's Title
Policy. Buyer and Seller shall each pay one-half of the premium for the Owner's
Title Policy, and Buyer shall pay 100% of the premium for the Mortgagee's Title
Policy.


3.    Survey.  "Survey" means an on-the-ground, staked plat of survey and
metes-and- bounds description of the Land, prepared by Surveyor or another
surveyor satisfactory to Title Company, and certified to comply with the current
standards and specifications as published by the Texas Society of Professional
Surveyors for the Survey Category. Buyer shall pay 100% of the cost of the
Survey, except in the event of Seller's Default (defined in Paragraph H 1.
below).


4.    Delivery of Title Commitment, Survey, and Legible Copies.  Seller shall
deliver the Survey, the Title Commitment and legible copies of the title
instruments to Buyer as soon as the same are available, but not later than 20
days following the effective date of this Contract.


5.    Title Objections.   Buyer has ten (10) days after the delivery of both the
Title Commitment and the Survey ("Title Objection Deadline") to review the
Survey, Title Commitment, and legible copies of the title instruments referenced
in them and notify Seller of Buyer's objections to any of them ("Title
Objections"). Buyer will be deemed to have approved all matters reflected by the
Survey and Title Commitment to which Buyer has made no Title Objection by the
Title Objection Deadline. The matters that Buyer either approves or is deemed to
have approved are "Permitted Exceptions." If Buyer notifies Seller of any Title
Objections, Seller has 30 days from receipt of Buyer's notice to notify Buyer
whether Seller agrees to cure the Title Objections before closing ("Cure
Notice"). If Seller does not timely give its Cure Notice or timely gives its
Cure Notice but does not agree to cure all the Title Objections before closing,
Buyer may, within five days after the deadline for the giving of Seller's Cure
Notice, notify Seller that either this Contract is terminated, in which case
Buyer shall be entitled to the return of all Earnest Money, if any, on deposit
with the Title Company. Alternatively, Buyer may elect to proceed to close,
subject to Seller's obligations to resolve the items listed in Schedule C of the
Title Commitment, remove the liquidated liens, remove all exceptions that arise
by, through, or under Seller after the Effective Date, and cure only the Title
Objections that Seller has agreed to cure in the Cure Notice. At or before
closing, Seller must resolve the items that are listed on Schedule C of the
Title Commitment, remove all liquidated liens, remove all exceptions that arise
by, through, or under Seller after the Effective Date of this Contract, and cure
the Title Objections that Seller has agreed to cure.

 
-4-

--------------------------------------------------------------------------------

 
 
E.
Condition of the Property until Closing; Cooperation; No Recording of Contract



1.    Maintenance and Operation.   Until closing, Buyer will maintain the
Property as it existed on the Effective Date, except for reasonable wear and
tear and casualty damage.


2.    Current Lease.  Buyer shall continue to lease the property from Seller and
Seller shall continue to lease the property to Buyer, and Buyer and Seller shall
fully comply with the terms of the lease agreement currently in effect between
the parties.


3.    Casualty Damage.   Seller will notify Buyer promptly after discovery of
any casualty damage to the Property. Seller will have no obligation to repair or
replace the Property if it is damaged by casualty before closing, subject to the
terms of the existing lease agreement. Buyer may terminate this Contract if the
casualty damage that occurs before closing would materially affect Buyer's
intended use of the Property, by giving notice to Seller within fifteen days
after receipt of Seller's notice of the casualty (or before closing if Seller's
notice of the casualty is received less than fifteen days before closing). The
casualty damage will be deemed to materially affect Buyer's intended use if the
estimated amount of the damage exceeds 30 percent or more of the Purchase Price.
If Buyer does not terminate this Contract, Seller will (a) convey the Property
to Buyer in its damaged condition, (b) assign to Buyer all of Seller's rights
under any property insurance policies covering the Property.


4.    Condemnation.   Seller will notify Buyer promptly after Seller receives
notice that any part of the Property has been or is threatened to be condemned
or otherwise taken by a governmental or quasi-governmental authority. Buyer may
terminate this Contract if the condemnation would materially affect Buyer's
intended use of the Property by giving notice to Seller within fifteen days
after receipt of Seller's notice to Buyer (or before closing if Seller's notice
is received less than fifteen days before closing). If Buyer does not terminate
this Contract, (a) Buyer and Seller will each have the right to appear and
defend their respective interests in the Property in the condemnation
proceedings, (b) any award in condemnation will be assigned to Buyer, and (c) if
the taking occurs before closing, the description of the Property will be
revised to delete the portion taken.


5.    Claims;Hearings.  Seller will notify Buyer promptly of any claim or
administrative hearing that is threatened, filed, or initiated before closing
that affects the Property.


6.    Cooperation.   Seller will cooperate with Buyer (a) before and after
closing, to transfer the applications, permits, and licenses held by Seller and
used in the operation of the Property and (b) before closing, with any
reasonable evaluation, inspection, audit, or study of the Property prepared by,
for, or at the request of Buyer.


 
-5-

--------------------------------------------------------------------------------

 
 
7.    No Recording.   Buyer may not file this Contract or any memorandum or
notice of this Contract in the real property records of any county. If, however,
Buyer records this Contract or a memorandum or notice, Seller may terminate this
Contract and record a notice of termination.


F.
Termination



1.    Duties after Termination. If this Contract is terminated, Buyer will
promptly return to Seller all documents relating to the Property that Seller has
delivered to Buyer and all copies that Buyer has made of the documents. After
return of the documents and copies, neither party will have further duties or
obligations to the other under this Contract, except for those obligations that
cannot be or were not performed before termination of this Contract.


G.
Closing



1.    Closing. This transaction will close at Title Company's offices at the
Closing Date and Closing Time. At closing, the following will occur:



 
a.
Closing Documents   The parties will execute and deliver the Closing Documents,
and such other documents as are typically required by the Title Company in
connection with the purchase and sale of Real Property in Tarrant County, Texas.




 
b.
Payment of Purchase Price.  Buyer will deliver the Purchase Price and other
amounts that Buyer is obligated to pay under this Contract to Title Company in
funds acceptable to Title Company. The Earnest Money will be applied to the
Purchase Price.




 
c.
Disbursement of Funds; Recording; Copies.  Title Company will be instructed to
disburse the Purchase Price and other funds in accordance with this Contract,
record the deed and the other Closing Documents directed to be recorded, and
distribute documents and copies in accordance with the parties' written
instructions.




 
d.
Delivery of Originals.   Seller will deliver to Buyer the originals of Seller's
Records.




 
e.
Possession.   Seller will deliver possession of the Property to Buyer, subject
to the Permitted Exceptions existing at closing and any lien and security
interest in favor of Seller, if the sale is Seller-financed.




 
2.
Transaction Costs




 
a.
Seller's Costs.   Seller will pay one-half of the premium for the Owner's Title
Policy, one-half of the escrow fee charged by Title Company; the costs to
prepare the deed; the costs to obtain, deliver, and record releases of all liens
to be released at closing; the costs to record all documents to cure Title
Objections agreed to be cured by Seller; Title Company's inspection fee to
delete from the Title Policy the customary exception for parties in possession;
the costs to obtain the Survey and certificates or reports of ad valorem taxes;
the costs to deliver copies of the instruments described in section D.4.; and
Seller's expenses and attorney's fees.


 
-6-

--------------------------------------------------------------------------------

 
 

 
b.
Buyer's Costs.  Buyer will pay one-half of the escrow fee charged by Title
Company; one-half of the premium for the Owner's Title Policy and the entire
premium for the Mortgagee's Title Policy; the costs to obtain, deliver, and
record all documents other than those to be recorded at Seller's expense; the
additional premium for the "survey/area and boundary deletion" in the Title
Policy, if the deletion is requested by Buyer; the costs of work required by
Buyer to have the survey reflect matters other than those required under this
Contract; the costs to obtain financing of the Purchase Price, including the
incremental premium costs of mortgagee's title policies and endorsements and
deletions required by Buyer's lender; and Buyer's expenses and attorney's fees.




 
c.
Ad Valorem Taxes.  Ad valorem taxes for the Property for the calendar year of
closing will be paid by Buyer. Seller will promptly notify Buyer of all notices
of proposed or final tax valuations and assessments that Seller receives after
the Effective Date and after closing. All taxes due as of closing will be paid
at closing. If the Property has been the subject of special valuation and
reduced tax assessments pursuant to the provisions of chapter 23, subchapter D,
of the Texas Tax Code with respect to any period before the closing and
additional taxes are assessed pursuant to section 23.55 thereof, the following
will apply:




 
(1)
If Seller changes the use of the Property before closing, resulting in the
assessment of additional taxes for periods before closing, Seller will pay the
additional taxes.




 
(2)
If this sale or Buyer's use of the Property results in the assessment of
additional taxes for periods before closing, Buyer will pay the additional
taxes.




 
d.
Postclosing Adjustments.  If errors in the prorations made at closing are
identified within ninety days after closing, Seller and Buyer will make
postclosing adjustments to correct the errors within fifteen days of receipt of
notice of the errors.




 
e.
Brokers' Commissions.  Buyer and Seller each indemnify and agree to defend and
hold the other party harmless from any loss, attorney's fees, and court and
other costs arising out of a claim by any person or entity claiming by, through,
or under the indemnitor for a broker's or finder's fee or commission because
of this transaction or this Contract, whether the claimant is disclosed to the
indemnitee or not. At closing, each party will provide the other party with a
release of broker's or appraiser's liens from all brokers or appraisers for
which each party was responsible.


 
-7-

--------------------------------------------------------------------------------

 
 

 
f.
Lease Agreement.  Rent for the month of closing and all other charges due Seller
under the existing lease agreement shall be prorated at the Closing, effective
as of the Closing Date, using the best available computations of such items. At
the Closing, the existing lease agreement shall be terminated and the parties
shall have no further obligations to each other thereunder except those that
expressly survive its termination.



3.    Issuance of Title Policy.  Buyer will cause Title Company to issue the
Mortgagee Title Policy to Seller as soon as practicable after closing.


H.
Default and Remedies



1.    Seller's Default.  If Seller fails to perform any of its obligations under
this Contract ("Seller's Default"), Buyer may elect either of the following as
its sole and exclusive remedy:



 
a.
Termination; Liquidated Damages.  Buyer may terminate this Contract by giving
notice to Seller on or before the Closing Date, and receive a full and immediate
refund of the Earnest Money.




 
b.
Specific Performance.  Buyer may enforce specific performance of Seller's
obligations under this Contract. If title to the Property is conveyed to Buyer
as a result of Buyer's selection of this remedy, the conveyance will be subject
to the matters stated in the Title Commitment.



2.    Buyer's Default. If Buyer fails to perform any of its obligations under
this Contract ("Buyer's Default"), Seller may elect either of the following as
its sole and exclusive remedy:



 
a.
Termination; Liquidated Damages.  Seller may terminate this Contract by giving
notice to Buyer on or before the Closing Date and Closing Time and retain the
Earnest Money.




 
b.
Specific Performance.  Seller may enforce specific performance of Buyer's
obligations under this Contract. If title to the Property is conveyed to Buyer
as a result of Seller's selection of this remedy, the conveyance will be subject
to the matters stated in the Title Commitment.



3.    Liquidated Damages.  Seller arid Buyer agreeing that actual damages due to
Buyer's default hereunder would be difficult and inconvenient to ascertain and
that such amount is not a penalty and is fair and reasonable in light of all
relevant circumstances and represents the maximum amount Seller is entitled to
recover from Buyer as a result of its default under this Contract.

 
-8-

--------------------------------------------------------------------------------

 

4.    Attorney's Fees.  If either party retains an attorney to enforce this
Contract, the party prevailing in litigation is entitled to recover reasonable
attorney's fees and court and other costs.


I.
Miscellaneous Provisions



1.    Notices. Any notice required by or permitted under this Contract must be
in writing. Any notice required by this Contract will be deemed to be delivered
(whether actually received or not) when deposited with the United States Postal
Service, postage prepaid, certified mail, return receipt requested, and
addressed to the intended recipient at the address shown in this Contract.
Notice may also be given by regular mail, personal delivery, courier delivery,
facsimile transmission, or other commercially reasonable means and will be
effective when actually received. Any address for notice may be changed by
written notice delivered as provided herein. Copies of each notice must be given
by one of these methods to the attorney of the party to whom notice is given.


2.    Entire Contract.  This Contract, together with its exhibits, and any
Closing Documents delivered at closing constitute the entire agreement of the
parties concerning the sale of the Property by Seller to Buyer. There are no
oral representations, warranties, agreements, or promises pertaining to the sale
of the Property by Seller to Buyer not incorporated in writing in this Contract.


3.    Amendment.  This Contract may be amended only by an instrument in writing
signed by the parties.


4.    Assignment.  Except as otherwise provided for herein, Buyer may not assign
this Contract or any of Buyer's rights under it without Seller's prior written
consent, and any attempted assignment is void. This Contract binds, benefits,
and may be enforced by the parties and their respective heirs, successors, and
permitted assigns. Seller hereby acknowledges that Rick's Cabaret International,
Inc., the prospective purchaser of 100% of the issued and outstanding common
stock of Buyer and referred to in subparagraph 14 below and its wholly- owned
subsidiary, RCI Holdings, Inc., are each a permitted assignee of Buyer under
this Paragraph I (4).


5.    Survival.  The obligations of this Contract that cannot be performed
before termination of this Contract or before closing will survive termination
of this Contract or closing, and the legal doctrine of merger will not apply to
these matters. If there is any conflict between the Closing Documents and this
Contract, the Closing Documents will control.


6.    Choice of Law; Venue; Alternative Dispute Resolution.  This Contract will
be construed under the laws of the state of Texas, without regard to
choice-of-law rules of any jurisdiction. Venue is in Tarrant County, Texas,
except as otherwise provided by applicable law. Time permitting, the parties
will submit in good faith to an alternative dispute resolution process before
filing a suit concerning this Contract.

 
-9-

--------------------------------------------------------------------------------

 

7.    Waiver of Default.  It is not a waiver of default if the nondefaulting
party fails to declare immediately a default or delays taking any action with
respect to the default.


8.    No Third-Party Beneficiaries.  There are no third-party beneficiaries of
this Contract.


9.    Severability.  The provisions of this Contract are severable. If a court
of competent jurisdiction finds that any provision of this Contract is
unenforceable, the remaining provisions will remain in effect without the
unenforceable parts.


10.    Ambiguities Not to Be Construed against Party Who Drafted Contract.  The
rule of construction that ambiguities in a document will be construed against
the party who drafted it will not be applied in interpreting this Contract.


11.    No Special Relationship.  The parties' relationship is an ordinary
commercial relationship, and they do not intend to create the relationship of
principal and agent, partnership, joint venture, or any other special
relationship.


12.    Counterparts.  If this Contract is executed in multiple counterparts, all
counterparts taken together will constitute this Contract.


13.    Confidentiality.  The parties will keep confidential this Contract, this
transaction, and all information learned in the course of this transaction,
except to the extent disclosure is permitted under this Contract or is in
furtherance of the performance of this Agreement by a party, or is required by
law or court order or to enable third parties to advise or assist Buyer to
investigate the Property or either party to close this transaction.


14.    Change of Control.  The parties acknowledge that BLP Holdings, LLC., a
Texas limited liability company, and the owner of 100% of the outstanding common
stock of Buyer ("BLP") is negotiating the sale of 100% of the outstanding common
stock of Buyer (the "WKC Stock") to Rick's Cabaret International, Inc., a Texas
corporation ("Rick's"). As an additional inducement for the execution of this
Contract by Seller, BLP agrees to deposit the sum of $150,000.00 in cash or
certified funds (the "BLP Deposit"), with Seller on the Closing Date.
Concurrently with the execution of this Contract, Seller and BLP shall execute
an agreement providing for the disposition of the BLP Deposit following delivery
to Seller. Such agreement shall contain the following terms and conditions:


(a)    Seller agrees to release to BLP the sum of $12,500.00 each month
following the Closing, for a period of 12 months thereafter, provided that, as a
condition to the delivery of each monthly payment of $12,500.00 to BLP, Seller
has received from Buyer the monthly installment of principal and interest due
under the Note for such month;

 
-10-

--------------------------------------------------------------------------------

 

(b)    If Seller does not receive the monthly installment due Seller under the
Note, Seller shall retain, as Liquidated damages, the sum of $12,500.00
otherwise due BLP from the BLP Deposit.


Seller acknowledges and agrees that in the event there does not occur a Change
of Control of Buyer to Rick's at or contemporaneous with the closing of the
transactions contemplated hereunder, then BLP shall be relieved of any
obligation to deliver the BLP Deposit to Seller.




SELLER:


/s/ Thomas Felsenthal
 
4/4/07
 
THOMAS FELSENTHAL
 
Date
                 
CONRAD E. SCHUBERTH
 
Date
 





BUYER:


W.K.C. Inc.


By:
/s/ Brian Paul
 
4/4/07
   
Brian Paul, President
 
Date
 


 
-11-

--------------------------------------------------------------------------------

 

(b)    If Seller does not receive the monthly installment due Seller under the
Note, Seller shall retain, as liquidated damages, the sum of $12,500.00
otherwise due BLP from the BLP Deposit


Seller acknowledges and agrees that in the event there does not occur a Change
of Control of Buyer to Rick's at or contemporaneous with the closing of the
transactions contemplated hereunder, then BLP shall be relieved of any
obligation to deliver the BLP Deposit to Seller.




SELLER:



       
THOMAS FELSENTHAL
 
Date
         
/s/ Conrad E Schuberth
 
April 4, 2007
 
CONRAD E. SCHUBERTH
 
Date
 





BUYER:


W.K.C. Inc.


By:
         
Brian Paul, President
 
Date
 


 
 -11-

--------------------------------------------------------------------------------